Citation Nr: 1528552	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  14-04 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to VA benefits.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel



INTRODUCTION

Th appellant served on active duty from January 1968 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The appellant began to serve a three year enlistment on January 23, 1968.  He was honorably discharged on December 8, 1969, for immediate reenlistment for a six year term.

2.  The appellant was given a special court martial in August 1970.  He was found guilty of the specifications and charges, which included four periods of absence without leave (AWOL) from February 28, 1970 to March 29, 1970, from June 5, 1970 to June 14, 1970, from June 15, 1970 to June 17, 1970, and from June 27, 1970 to July 6, 1970.  

3.  The appellant also received nonjudicial punishments on eight occasions in service for being AWOL under Article 86, to include from April 1, 1970 to May 8, 1970, from February 1, 1971 to February 7, 1971, from March 8, 1971 to March 12, 1971, from May 24, 1971 to May 25, 1971, from August 30, 1971 to September 1, 1971, on September 25, 1971, from October 13, 1971 to October 17, 1971, and from November 1, 1971 to November 2, 1971.  The appellant also received nonjudicial punishment on August 4, 1971 for failing to obey a lawful order in violation of Article 92, and on September 16, 1971 for violating a lawful general regulation in violation of Article 92.

4.  The evidence establishes that the appellant's offenses were willful and persistent, and prevented the  proper performance of his duties.  As a result, the appellant was discharged under other than honorable conditions for unsuitability and undesirability in December 1971.

5.  The evidence does not establish that the appellant was insane at the time of the commissions of the in-service offenses.


CONCLUSION OF LAW

The appellant's character of discharge is a bar to the payment of VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2014); 38 C.F.R. § 3.1, 3.12, 3.102, 3.354 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112   (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the present case, because he received a discharge that was not "honorable," the RO provided notice to the appellant in a May 2011 letter that provided information as to what information was necessary to substantiate his claim, the regulations governing character or discharge, and his and VA's respective duties in obtaining evidence.  This letter was sent to the appellant prior to the November 2011 unfavorable administrative decision currently on appeal.  In response to the letter, the appellant submitted a May 2011 Statement in Support of Claim in which he described the conditions of his service and provided reasons for going AWOL during service.  Therefore, the Board finds that VA has satisfied the duty to notify.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the appellant's service personnel records, as well as post-service VA treatment records, have been obtained.  The appellant has not identified any additional, outstanding records that have not been requested or obtained.  Although the duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, the Board finds that an examination is not necessary as there is sufficient evidence in order to adjudicate the appellant's pending claim.  See 38 C.F.R. § 3.159(c)(4).  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In summary, no further notice of assistance to the appellant is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartico v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

In March 2011, the appellant filed a claim of entitlement to service connection for ischemic heart disease.  In November 2011, such claim was denied on the basis that the characterization of his active duty service constituted a bar to VA benefits.  The appellant subsequently appealed such determination.

In this regard, the AOJ concluded the appellant's offenses constituted willful and persistent misconduct under 38 C.F.R. § 3.12(d), and that no compelling circumstances had been shown which mitigated his numerous periods of unauthorized absence.  The administrative decision further concluded that the provisions for an unconditional discharge had not been met for the appellant's period of service from January 23, 1968 to December 8, 1969.  Thus, the AOJ concluded that the appellant's discharge was dishonorable and that he was barred from receiving VA benefits.

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances specified in 38 C.F.R. § 3.12 unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute.

There are two types of character-of-discharge bars to establishing entitlement for VA benefits-"statutory bars" found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and "regulatory bars" listed in 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c): (1) as a conscientious objector who refused to perform military duty, wear a uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of an absence without leave (AWOL) for a continuous period of at least 180 days, with certain exceptions.

The regulatory bars, set forth in 38 C.F.R. § 3.12(d), state that a discharge or release because of one of the following offenses is considered to have been issued under dishonorable conditions: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct (this includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct); a discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

The file contains a DD Form 214 relating to the appellant's period of service from January 23, 1968 to December 8, 1969, reflecting that he enlisted in the United States Army for a period of three years.  His scheduled discharge date would have been in January 1971.  However, prior to the termination of his first period of service, the appellant reenlisted for a period of six years.  The DD Form 214 reflects that this period of service was characterized as honorable.

A second DD Form 214, relating to the appellant's period of service from December 9, 1969 to December 23, 1971, reflects that he was discharged under other than honorable conditions due to undesirability.

The evidence of record reflects that, between February 1970 and November 1971, the appellant was charged with twelve (12) offenses in violation of Article 86 of the Uniform Code of Military Justice (UCMJ).  Additionally, the appellant was charged with two (2) offenses under Article 92 of the UCMJ for failure to obey an order or regulation.  Four of those instances led to a special court-martial in August 1970 that found the appellant guilty of all specifications and charges.

The Board notes that 38 C.F.R. § 3.12(c) does not apply in this case.  In this regard, the appellant was not a conscientious objector, was not discharged as the result of a general court-martial, did not resign as an officer for the good of service, was not an alien, and was not a deserter.  While the appellant had multiple periods of AWOL, as noted above, none of these were 180 days in length.  Thus, 38 C.F.R. § 3.12(c) does not apply.

However, as noted above, the appellant in this case was denied benefits for willful and persistent misconduct under the regulatory bars of 38 C.F.R. § 3.12(d).

A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4).  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance . . . are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-453 (1991).  AWOL has been found on numerous occasions to constitute willful and persistent misconduct rather than a minor offense.  See Struck v. Brown, 9 Vet. App. 145 (1996) (affirming the Board's finding that two and half months of AWOL was willful and persistent misconduct); Stringham, 8 Vet. App. at 445 (upholding the Board's finding that four AWOL violations and a failure to obey a lawful order was willful and persistent misconduct); Winter v. Principi, 4 Vet. App. 29 (1993) (affirming the Board's finding that 32 days of unauthorized absence out of 176 days of service was severe misconduct and, by analogy, persistent misconduct).

Based on the evidence above, the Board finds that the appellant's discharge in December 1971 was due to willful and persistent misconduct in service; thus, the appellant is considered to have been discharged under dishonorable conditions for VA purposes.  As discussed previously, the appellant was AWOL twelve (12) times during his military career.  In August 1970, prior to the what would have been the expiration of his first period of service, a special court martial was convened against the appellant for four specifications under Article 86 of the UCMJ.  Following the court-martial, over the course of the next sixteen months, the appellant was given seven Article 15s for subsequent instances of AWOL under Article 86.  Additionally, in August 1971, the appellant was given an Article 15 for failure to obey a lawful order and, in October 1971, the appellant was given an Article 15 for failure to obey a lawful regulation.  Furthermore, there is nothing in record the that suggests, and the appellant does not contend, that he was insane at the time he committed the offenses that resulted in his discharge.

The Board notes the appellant's argument that there were compelling circumstances relating to his multiple instances of AWOL include familial responsibilities.  Initially, the Board notes that, although the appellant cited his daughter's birth as a compelling reason for going AWOL, the record reflects that the appellant's daughter was born in December 1970, and her birth does not correspond to any of the appellant's periods of AWOL.  More importantly, under 38 C.F.R. § 3.12(c), VA must consider "compelling circumstances" in a situation in which a claim for benefits has been discharged under other-than-honorable conditions as a result of AWOL for a continuous period of 180 days or more.  However, the appellant was not AWOL for that period of time, and the claim on appeal was not denied due to a "statutory bar" under 38 C.F.R. § 3.12(c), but rather to a "regulatory bar" under 38 C.F.R. § 3.12(d), i.e. willful and persistent misconduct.  Further, in addition to the charges of AWOL, the appellant was also cited for violating a lawful general regulation and violating a lawful order.  Accordingly, consideration of "compelling circumstances" does not change the Board's determination.

Finally, the Board notes the appellant's argument that he had two distinct periods of service, and that the first period, from January 1968 to December 1969, constitutes good service for the purpose of eligibility for VA benefits.

A discharge to reenlist is a conditional discharge if it was issued during the Vietnam era prior to the date the person was eligible for discharge under the point or length of service system, or any other criteria in effect, or prior to the date the person was eligible for an unconditional discharge.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.13(a)(2),(3).  Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of service.  38 C.F.R. § 3.13(b).

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval, or air service when (1) the person served in the active military, naval, or air service for the period of time the person was obligated to serve at the time of entry into service; (2) the person was not discharged or released from such period at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  38 C.F.R. § 3.13(c).

As noted above, the appellant originally enlisted in January 1968 for a period of three years, which would have expired in January 1971.  However, prior to the termination of his first period of service, in December 1969, the appellant was separated for the purpose of an immediate reenlistment, which would have expired in December 1975.  As such, the appellant's discharge to reenlist was conditional because it was issued prior to the date he was actually eligible for unconditional discharge.

Moreover, as noted above, the appellant's first five periods of AWOL occurred between February 1970 and July 1970, which was prior to his initial scheduled discharge date of January 1971.  Four of these instances were subject of the August 1970 special court-martial.  This misconduct was both willful and persistent in that the charge of AWOL is considered to be a continuing offense during the period a member absents himself without authority from his military duty.  As such, the appellant did not finish his initial three year enlistment without misconduct, and would not have been eligible for a discharge under conditions other than dishonorable.

Therefore, under these circumstances, the appellant's entire period of service constitutes one period of service and entitlement to VA benefits will be determined by the character of the final termination of such period of active service which, in the appellant's case, was terminated due to undesirability for willful and persistent misconduct.  

Consequently, the Board finds that the character of the appellant's discharge from service is a bar to the receipt of VA benefits, and his claim must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The character of the appellant's discharge from service is a bar to the receipt of VA benefits; the appeal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


